DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5 and 9-13) in the reply filed on 07/28/2021 is acknowledged. As a result, claims 6-8 have been withdrawn from consideration for being directed towards the non-elected Invention II.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moritz et al. (US 2021/0077887 A1).

Regarding claim 2, Moritz discloses the system further comprising exercise equipment (10) associated with the physical activity (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz as applied to claims 1-2 above, and further in view of Casalini (US 2020/0276475 A1).
Moritz is silent about one or more sensor electrically connected to the exercise equipment for sensing respective electrical output.
Regarding claim 3, Casalini teaches a system comprising one or more sensor electrically connected to an exercise equipment for sensing respective electrical output (¶ [0028]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritz invention with one or more sensor electrically connected to the exercise equipment for sensing respective electrical output, wherein the exercise equipment is a punching bag, as taught by Casalini in order to provide the user with a more accurate measurements of various parameters of the exercise and enable the user use the system for various sports purposes including boxing and martial arts.  

.

Claim 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz in view of Casalini as applied to claims 1-3 above, and further in view of Watterson et al. (US 2020/0254311 A1).
Moritz as modified by Casalini is silent about wherein each cue comprises an electronic ideogram.    
Regarding claim 5, Watterson teaches a system that provides cues to the user, wherein each cue comprises an electronic ideogram (as shown below, in Fig. 5A, the current Programmed HR zone is the same as the user’s HR zone, as such a circle with a checkmark is presented which serves as an ideogram, in Fig. 5B, the current programmed HR zone is higher than the user’s HR zone, as such a circle with a pointing down arrow/ideogram is presented, in Fig. 5D, the current programmed HR zone is lower than the user’s HR zone, as such a circle with a pointing up arrow/ideogram is presented).  
[AltContent: arrow][AltContent: textbox (Ideogram)][AltContent: arrow][AltContent: textbox (Ideogram)][AltContent: arrow][AltContent: textbox (Ideogram)]
    PNG
    media_image1.png
    869
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    846
    570
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    842
    569
    media_image3.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritz invention in view of Casalini wherein each cue comprises an electronic ideogram, wherein the exercise equipment is an elliptical machine as taught by Watterson in order to enable the user easily and quickly recognize the changes need to be made to their performance and thereby provide a more user friendly apparatus/interface. 

Regarding claim 9, Moritz as modified by Casalini and Watterson teaches wherein the exercise equipment is a bike (Moritz: ¶ [0023]; Casalini: Fig. 1, ¶ [0028]; Watterson: Fig. 1).  
Regarding claim 10, Moritz as modified by Casalini and Watterson teaches wherein the exercise equipment is a treadmill (Moritz: 10, Fig. 1; Casalini: ¶ [0028]; Watterson: Fig. 1).  
Regarding claim 11, Moritz as modified by Casalini and Watterson teaches wherein the exercise equipment is a punching bag (Casalini: ¶ [0028]).  
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moritz in view of Casalini as applied to claims 1-3 above, and further in view of Baudhuin (US 2009/0227429 A1).
Maritz teaches that heartrate (instead of the function power of the initial electrical output of the physical activity) can be used to determine intensity (¶ [0019]), and Casalini teaches one or more sensor configured to sense heart rate of the participant of the physical activity (¶ [0036]) (Claim 13). Moritz in view of Casalini is silent about wherein the system controller is configured to cue varying load at a slower refresh rate to account for the heartrate being a lagging indicator of power.
Regarding claim 13, Baudhuin teaches wherein one of one or more sensor is configured to sense a heartrate of a participant of the physical activity (24, ¶ [0035]), and wherein the system controller uses the heartrate and wherein the system controller is configured to cue varying load at a slower refresh rate to account for the heartrate being a lagging indicator of power (Figs. 12A-12B, ¶ [0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moritz invention in view of Casalini wherein the system controller is configured to cue varying load at a slower refresh rate to account for the heartrate being a lagging indicator of power as taught by Baudhuin in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,410,472 to Anderson (pertinent to claims 1, 3, 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784